ON REHEARING
After the first opinions in this case were released September 25, 1985 (found at 85 I.S.C.R. 1919), the Court granted a rehearing. Today, as I perceive the situation, part of the earlier majority opinion authored by Justice Bakes remains intact, to wit: HISTORY, Part I, and Part II. Part III of the earlier opinion for the Court, appended hereto, has been modified by deleting entirely the content of Part III.A. As to Part III.A. as now written, I have no problems, and concur. As to Part III.B. as now rewritten, it has now been substantially changed in accordance with the views expressed in my earlier opinion of a year ago, and accordingly I concur therein.
Other than as modified by the foregoing, I continue to adhere to the views set forth in Part I and Part II of my earlier opinion,1 which were as follows:
I.A.
The majority declares that Idaho law should govern with respect to the issue of contribution or indemnification on the part of Stack Steel, decedent’s employer, if it is proven at trial that it was contributorily negligent in decedent’s accident. The majority relies upon this Court’s decision in Runcorn v. Shearer Lumber Products, Inc., 107 Idaho 389, 690 P.2d 324 (1984), to reach this result. The reasoning in Run-corn is hardly worth such an honor.
In Runcorn, the plaintiff, a Washington resident employed by a Washington-based corporation, was injured in Idaho while on the job. The defendant was an Idaho resident. Plaintiff was injured when an employee of the defendant negligently turned on several valves inside a boiler plaintiff was cleaning. The valves, once opened, released pressurized steam that severely burned the plaintiff. Because the employer of plaintiff was a Washington-based corporation, the Washington Department of Labor and Industries paid $22,031.99 to plaintiff in worker’s compensation benefits.
Plaintiff also filed suit in Idaho, and a jury returned a verdict in excess of $800,-000 to plaintiff, apportioning liability between all parties to the injury as follows: defendant 60%, plaintiff 10%, and plaintiff’s employer, 30%. The jury also awarded damages to plaintiff’s wife for loss of consortium.
Testimony revealed at trial that the plaintiff in Runcorn and his employer were partially responsible for plaintiff’s injuries because of the manner in which plaintiff and the employer’s crew were cleaning the boiler when plaintiff was injured. Thus, not only was Idaho the place of injury, but it also was the place where the negligence of all parties involved occurred.
On appeal, the issue in Runcorn was whether plaintiff’s award should be reduced by the amount of worker’s compensation benefits he had received. Plaintiff argued, as the Washington Department of Labor does here, that Washington worker’s compensation law should apply, which bars indemnification or contribution where worker’s compensation benefits have been paid out pursuant to Washington law.
*805The Court rejected plaintiff’s arguments and, while acknowledging the conflict between Washington and Idaho law on this issue, held Idaho law to be applicable. The following is the full sum of the Court’s conflict of laws analysis in leading to its decision to apply Idaho law:
It is possible that in a different set of circumstances we might choose to apply Washington law as the appropriate law when confronted by a conflict of laws. However, in this case both plaintiffs5 and defendant are Idaho residents. The tort took place in Idaho. Idaho has strong interests and policies which would be undermined by the application of the less equitable Washington laws. Therefore, we choose to apply the law of Idaho, the forum state.
Runcorn, supra, at 397, 690 P.2d at 332.
While brevity and conciseness are to be applauded, something is wrong when they are achieved at the expense of adequately explaining why. To perfunctorily declare that Idaho law should apply by merely restating the facts of the case smacks of provincialism on the part of this Court.
To declare that application of Washington law would preclude application of or undermine Idaho law is merely to state the obvious, which is that we have a conflicts case. I believe all of us know that already. Such a declaration is irrelevant in determining which state’s law should apply. Of course, application of Washington law would preclude application of Idaho law. The same can be said in reverse, too. Idaho’s “strong interests and policies” do not justify, in and of themselves, application of Idaho law — Washington, too, has similar “strong interests and policies.”
Runcorn does little to improve the field of conflict of laws analysis. In fact, Run-corn torpedoes legitimate analysis in this area of the law. This is' especially borne out in light of what the majority does today. Relying upon Runcorn,1 the majority’s approach can be viewed in the conflict of laws vernacular as application of the “better law” analysis, wherein the law which is that of the forum is the “better law” with no questions asked or answered.
Even if Runcorn had been better reasoned, the majority would be unjustified in relying on it. Contrary to the majority’s assertions, the facts in today’s case are not identical to those found in Runcorn. First, as mentioned above, the place of injury and the place of negligence in Runcorn was Idaho, the forum state. That is not true in this case.
It must be remembered that the State of Idaho’s third-party action, by which it seeks contribution or indemnification, alleges negligence on Stack Steel’s part, which contributed to Mr. Barringer’s death. Stack Steel, if negligent at all, is not liable for any tort to the State of Idaho. Its contribution liability, if any, derives only from its negligence to its employee, Mr. Barringer. Thus, the only place Stack Steel could have been negligent vis-a-vis Mr. Barringer is in Washington at its place of business.
The majority overlooks this crucial point. It is preposterous to argue that Mr. Bar-ringer’s negligence, if any, in driving the truck improperly, can be imputed to Stack Steel under a respondeat superior theory, when in the same breath the State of Idaho has already alleged as an affirmative defense in its answer to plaintiff-Barringer’s complaint the negligence of the decedent. It is absurd to say that the state can get plaintiff’s judgment reduced proportionate to the amount of decedent’s negligence, and then allow the state to require Stack Steel to indemnify it for the amount of negligence in which it was responsible, which is, of course, the decedent’s negligence being imputed to it. Pursuing this *806course allows the state to receive a double deduction in damages — a windfall if there ever was one. Such a course also ignores the fact worth repeating that the state’s third-party complaint alleges negligence on the part of Stack Steel vis-a-vis the decedent. Thus, imputing decedent’s negligence to Stack Steel in this third-party context would be palpably incorrect and unjust.
The only reasonable view of the pleadings is that the State of Idaho has alleged the contributory negligence of Mr. Barring-er in its answer to the plaintiff’s suit, and has alleged independent negligence on Stack Steel’s part vis-a-vis the decedent in its third-party complaint. What is readily apparent, then, is that in no way could Stack Steel have been negligent outside its place of business: the only way in which Stack Steel could have been negligent to the decedent is in providing an improperly maintained truck, or in improperly training the decedent.
It is important to distinguish between the place of injury and the place of negligence that caused the injury. As the comments to § 145 of the Restatement (Second) of Conflict of Laws state, where the conduct causing the injury and the place of injury differ, the first factor is to be given greater weight. The facts of this case adequately reveal the reason: the place of decedent’s accident was fortuitous; it could have as easily happened in Washington on a similarly steep hill. Nothing in Idaho tort law, such as contribution and indemnification, could have deterred the tragic accident from occurring in Idaho. Thus, in such cases, the place of injury should have less reason for having its law applied, whereas the place where the conduct causing the injury should have more reason for having its law apply.
This difference between Runcorn and today’s case is critical and, to my mind, determinative. The majority’s refusal to consider it vitiates any persuasiveness it might have had in addressing the issue of this case. The mere and only fact that the State of Idaho has alleged that Stack Steel’s negligence occurred in Idaho is insignificant. Stack Steel denied this allegation. The State has not brought forth one iota of evidence in any form to substantiate its allegation. Yet, based upon this allegation, the state moved for partial summary judgment, requesting that Idaho law be held applicable.
It is amazing to witness the majority’s willingness to believe in this unsubstantiated allegation in reviewing the district court’s decision concerning the state’s motion for summary judgment. As recently as five months ago, the same four justices in today’s majority held in Theriault v. A.H. Robins, 108 Idaho 303, 698 P.2d 365, 368-69 (1985), that in a motion for summary judgment, parties cannot rest upon their pleadings, but must offer affidavits or other evidentiary materials to substantiate their position.
While Theriault spoke in terms of a party opposing summary judgment, and her duty to come forth with affidavits to oppose such a motion, it illustrates how the state’s motion should have been properly treated in this case. Here we have two parties disagreeing on a vital point2 —a clearly factual dispute — but the state going ahead anyway with its motion for summary judgment, relying upon its view of the facts of this case. The district court agreed with the state, and now on appeal a majority likewise agrees. Thus, the critical issue in this case has been decided in a motion for summary judgment upon a disputed factual allegation — an allegation which if found later to be untrue should lead to a result opposite that reached by the majority today.
The district court no doubt will recognize at trial that if the state’s allegation of negligent conduct on Stack Steel’s part in Idaho cannot be proved, then the state’s third-party complaint should be dismissed. *807As Count III of the complaint properly notes, the jurisdiction of an Idaho court over Stack Steel in this case is dependent upon Stack Steel’s negligence as having been committed in Idaho. If no such negligence is found, then there is no jurisdiction over Stack Steel. Additionally, even if jurisdiction were found to exist elsewhere, Washington law should then be held to apply for the reasons I have stated and pursuant to the analysis which I will now delineate.
B.
1. The Method of Analysis.
In Johnson v. Pischke, 108 Idaho 19, 700 P.2d 19 (1985), this Court adopted and applied the “most significant contacts” analysis found in the Restatement (Second) of Conflict of Law for tort cases. Thus, my analysis is based on the Restatement’s approach for determining which state’s law applies.
I begin with § 184, which provides in pertinent part:
Recovery for tort or wrongful death will not be permitted in any state if the defendant is declared immune from such liability by the workmen’s compensation statute of a state under which the defendant is required to provide insurance against the particular risk and under which
(a)the plaintiff has obtained an award for the injury____
It is readily apparent that Stack Steel, having provided workers’ compensation benefits under Washington law to Mrs. Barringer, is immune from liability to her in light of the blanket immunity in which Washington’s Industrial Insurance Act clothes its employers. Comment C to § 184, however, states that the same result is not always true when contribution and indemnification are involved:
A person who is declared immune from liability for tort or wrongful death to an injured employee or his dependents by an applicable workmen’s compensation statute may nevertheless be liable for contribution or indemnity to a third person against whom a judgment in tort or wrongful death has been obtained on account of the injury. Whether he will so be held liable is determined by the law selected by application of the rule of § 173.
Thus, I turn to the rule found in § 173, which states: “The law selected by application of the rule of § 145 determines whether one tortfeasor has a right to contribution or indemnity against another tortfeasor.” Section 145 states:
(1) The rights and liabilities of the parties with respect to an issue in tort are determined by the local law of the state which, with respect to that issue, has the most significant relationship to the occurrence and the parties under the principles stated in § 6.
(2) Contacts to be taken into account in applying the principles of § 6 to determine the law applicable to an issue include:
(a) the place where the injury occurred,
(b) the place where the conduct causing the injury occurred,
(c) the domicil, residence, nationality, place of incorporation and place of business of the parties, and
(d) the place where the relationship, if any, between the parties is centered.
These contacts are to be evaluated according to their relative importance with respect to the particular issue.
Finally, § 6 states:
(1) A court, subject to constitutional restrictions, will follow a statutory directive of its own state on choice of law.
(2) When there is no such directive, the factors relevant to the choice of the applicable rule of law include
(a) the needs of the interstate and international systems,
(b) the relevant policies of the forum,
(c) the relevant policies of other interested states and the relative interests of those states in the determination of the particular issue,
*808(d) the protection of justified expectations,
(e) the basic policies underlying the particular field of law,
(f) certainty, predictability and uniformity of result, and
(g) ease in the determination and application of the law to be applied.
The group of principles and factors set forth above are not to be mechanically applied; rather, they are to be analyzed and applied based upon the substantive issues they implicate. As this Court stated in Johnson, supra, in quoting Weintraub, Commentary of the Conflict of Laws, § 6.8, pp. 277-78 (1980):
Whether or not a particular contact with a state is significant for conflicts purposes cannot be known until one first knows exactly what domestic tort rules are in conflict and what the policies underlying those rules are. Only then can one intelligently “evaluate” rather than mechanically count the contacts. A dozen contacts with an occurrence may fail to give a state any interest in having its rule applied to determine consequences of that occurrence. One contact may make the policies underlying a state’s rule directly and rationally applicable to the case being decided. Once each of two states has a contact with an occurrence such that each state has an interest in having a different rule applied to determine controversies flowing from that occurrence, there is a real conflict that should be resolved rationally and not by counting contacts.
2. The Analysis Applied.
I resort to § 145 to ascertain the relevant and important contacts to be applied when applying the test set forth in § 6.
Beginning with § 145(2)(a), I note that the accident giving rise to plaintiff’s suit occurred in Idaho. Nevertheless, it is true that with respect to the State of Idaho’s claim against Stack Steel for negligence vis-a-vis the decedent, the fact that the accident occurred in Idaho was fortuitous, as I mentioned above. This diminishes the importance of this factor.
Subsection (2)(b) — the place where the conduct causing the injury occurred — favors application of Washington law. As I have pointed out, the State of Idaho’s third-party action, by which it seeks contribution or indemnification, alleges negligence on Stack Steel’s part, which contributed to Mr. Barringer’s death. This alleged negligence — this “conduct causing the injury”— must have occurred, if at all, in Washington at Stack Steel’s place of business. This fact favors application of Washington law, which would be the most interested in governing conduct occurring in Washington.
Subsection (2)(c) — the residence of the parties — favors neither party materially. Stack Steel is a Washington-based corporation. The State of Idaho speaks for itself. Both parties, obviously, have an interest in having the law of their respective jurisdictions apply. The fact that Mr. Barringer was, and Mrs. Barringer is, a Washington resident, is of little importance on this issue, for determination of which law applies with respect to contribution and indemnification does not materially alter Mrs. Bar-ringer’s suit against the State of Idaho.
Subsection (2)(d) — the place where the relationship between the parties is centered — favors Washington law. At first glance this may not appear to be so, for there does not appear to be any relationship in which to center when only Stack Steel and the State of Idaho are considered. Nevertheless, upon closer inspection it is clear that the crucial relationship on this point is the one between Stack Steel and Mr. Barringer. Again, the State of Idaho’s claim needs to be reviewed. The State’s claim for contribution or indemnification is grounded in its allegation that Stack Steel was negligent toward the decedent, Mr. Barringer. That relationship was centered in Washington.
I am cognizant that it is the accident in Idaho which brings the parties before us today. Nevertheless, I cannot emphasize enough that the State’s claim is for con*809tribution. Stack Steel, if negligent at all, is not liable for any tort to the State of Idaho. Its contribution liability, if any, only derives from its negligence to its employee, Mr. Barringer, and in this context the relationship’s focal point is Washington.
Therefore, with respect to the issue of employer immunity from contribution liability, the factors enumerated in § 145 favor application of Washington law. As the factors set forth in § 145 indicate, the contribution and indemnification issue depends upon the relationship and conduct between Slack Steel and its employee, Mr. Barringer, which relationship was centered in Washington. With the above said and done, the contacts discussed need to be considered in light of the choice-of-law principles of § 6.
I begin with subsection (2)(a) — the needs of the interstate system. Comments to this subsection state that the issues raised by this factor include the harmonious relations between states, the facilitation of commercial intercourse between states, and the adoption of the same choice of law rules by the states.
With respect to the first two issues specified, I find the first one to be of little consequence — the interests of each state, which I will describe more fully below, cannot be harmoniously accommodated. The second issue — promoting interstate commercial activity — weighs in favor of applying Washington law. A Washington employer required under Washington law to pay set premiums, does so with the expectation that should worker accidents arise, they will be completely compensated for pursuant to the Industrial Insurance Act, with there being no chance of any suit or third-party action brought against it. Should this expectation be eliminated because a worker, although paid worker’s compensation benefits under Washington law, is injured in another state, the employer may be less inclined to engage in such interstate business (where benefits will be paid under Washington law, affecting the employer’s premiums, even though injury occurs out of the state). At the least, the employer may decline to pay premiums to cover its employees’ activities outside Washington. While these reasons are not of paramount significance, they do militate toward having Washington law apply.
With respect to the third issue mentioned, there is a dearth of case law on this topic, primarily because a great majority of the states have judicially held or statutorily declared that an employer whose concurring negligence contributed to an employee’s injury cannot be sued directly or joined by a third party as a joint tort-feasor, whether under contribution statutes or at common law. 2A A. Larson, The Law of Workmen’s Compensation, §§ 76.20, 76.-81.3 Hence, the possibility that this conflict of law between allowing or not allowing contribution will arise has been minimal. I have, however, found one case directly on point.
In Elston v. Industrial Lift Truck Co., 420 Pa. 97, 216 A.2d 318 (1966), a Pennsylvania worker brought an action in a Pennsylvania court against a Pennsylvania manufacturer of a lift truck for damages incurred while in the course of employment. The worker was injuréd in New Jersey, and workers’ compensation benefits were paid pursuant to New Jersey law, which, as Washington law does, prohibits any form of contribution from the employer. The lift truck manufacturer sought contribution from the worker’s employer, a New Jersey employer. At the time of the accident, Pennsylvania law, in conflict with New Jersey law, allowed a limited contribution to the extent of workers’ compensation bene*810fits paid by the employer as does Idaho law.4
The Pennsylvania Supreme Court applied an analysis similar to that of the Restatement and held that New Jersey law should apply. The court said in part:
New Jersey has the paramount interest in the manner by which its workmen’s compensation program will be administered. New Jersey has undertaken to define the obligations of an employer for injuries to his employees and makes that obligation the exclusive liability of the employer. ... In return for providing compensation benefits for any and all injuries which arise in the course of employment, irrespective of fault, the employer is not only granted immunity from common law liability, but is also given a right of subrogation to the extent of compensation benefits paid in the event a third-party tortfeasor is held liable for the injury____ This right of subrogation exists irrespective of the fact that the employer may have been concurrently negligent.
Elston, supra, 216 A.2d at 323 (citations omitted) (emphasis added).
The court went on to say:
In resolving the instant conflict, it is significant to note that the Pennsylvania policy in favor of permitting contribution between joint tortfeasors has been subjected to modification when that policy conflicts with our workmen’s compensation program. The limitation imposed on the extent to which the employer is subjected to liability to the third-party tortfeasor reflects a paramount concern with the policies underlying workmen’s compensation and the priority of those policies over the equities underlying contribution. Id. at 324 (emphasis added).
The Elston opinion is sound law — it is based upon reason and presents unassailable logic. Thus, this Court’s following its lead in this case would not only mean reaching the right result for the right reasons, but would further establish in the interstate system a principled approach to the difficult problem before us.
Subsection (2)(b) — the relevant policies of Idaho — are easily outlined. Idaho, as the forum state, has an interest in favoring contribution between tort-feasors. As this Court said in Masters v. State, 105 Idaho 197, 200, 668 P.2d 73, 76 (1982), “Contribution is a remedy deeply rooted in the principles of equity, fair play and justice.” The policy underlying contribution, however, has been modified in Idaho when it conflicts with our workers’ compensation scheme — as previously noted, in Idaho, contribution from an employer is limited to the amount of workers’ compensation benefits for which the employer is liable. Tucker, supra. This limitation, as the Elston court pointed out, reflects a paramount concern in Idaho — the forum state — with the underlying policies of workers’ compensation, and the priority of those policies over the equities underlying contribution.
Subsection (2)(c) — the relevant policies of Washington — are likewise easily described. Washington law is unequivocal in declaring that employers are not to be held liable from any suit or claim of contribution in cases such as this one. The granting of immunity is the quid pro quo for a Washington employer’s paying set premiums into the state’s Industrial Insurance Fund. Disrupting that immunity undermines the incentive on the employer’s part to pay its premium and be covered by the Fund. As noted above in the Elston case, this immunity interest is extremely important to smooth-working and effective workers’ compensation, and when such an interest is weighed against those interests underlying a limited contribution, it has been held to be of paramount interest.5
*811Section 145 of the Restatement states that subsections (2)(d) — the protection of justified expectations — and (2)(f) — certainty of result — are insignificant in the area of determining which state’s tort law is applicable. While I agree in general, the facts of this case indicate they are important considerations.
Stack Steel has a justified expectation that its paying into Washington’s Industrial Insurance Fund will insulate it from liability where workers’ compensation benefits are paid under Washington law. This, I conclude, is a weighty expectation. The State of Idaho, however, likewise has an expectation that the general law of contribution and indemnification in Idaho will apply to suits brought against it in a court of this state. This, too, is a weighty expectation, which I hold to be equal to that of Stack Steel. Accordingly, subsection (2)(d) is inconclusive.
Subsection (2)(e) — basic policies underlying this area of law — have been set forth above in our discussion of subsections (2)(b) and (2)(c). My conclusion is that both Idaho and Washington recognize — to varying degrees — that the underlying policies of workers’ compensation is paramount to those of contribution.
Subsection (2)(f) — certainty and predictability — and (2)(g) — ease in determination and application of the law to be applied— appear to me to favor having Washington law apply. The majority declares that application of Idaho law will enhance certainty and predictability. This argument does not favor the majority at all. It is true that the majority has guaranteed certainty and predictability in this area of law by declaring, as it has done for all practical purposes, that Idaho law always will apply. I do not believe, however, that this is the type of certainty and predictability the authors of the Restatement envisioned when they wrote § 6. If it were, why bother with conflict of laws analyses at all, and, instead, simply say that the law of the forum state will always apply? That would guarantee certainty. It would also establish provincialism as a governing rule of law — a rather discomforting thought for me.
Conflict of laws decisions depend upon the particular facts and policies of the specific case at hand. By their nature, they must be decided on a case-by-case approach. Thus, differences in result will occur. This should not be shocking or disturbing. The certainty and predictability the Restatement envisions, I believe, relates to the implementation and application of a proper and fair analysis of the issue by which any given set of facts can be applied to it and a result reached that is reasonable and foreseeable. This I do not find in today’s decision.
3. Conclusions.
My analysis pursuant to § 145 and § 6 leads to the conclusion that Washington law should govern the issue of contribution and indemnification. My conclusion is based on the fact that of all the policies underlying the factors mentioned in § 145, only one — place of injury favors applying Idaho law. Furthermore, the policy reasons underlying mention of that one factor are not significant in this case. As I stated above, where the place of conduct causing the injury and the place of injury differ, more weight should be given the former factor. In this case, the place of decedent’s accident was fortuitous; it could have as easily happened in Washington on a similarly steep hill. Nothing in Idaho tort law, such as contribution and indemnification, could have in any way deterred the tragic accident from occurring in Idaho. Accordingly, the policy reasons underlying reference to § 145(2)(a) are minimal at best.
None of the reasons and policies underlying mention of the factors enumerated in § 6 support application of Idaho law, although some are inconclusive. Accordingly, I would hold, as to the Washington Department of Labor’s appeal, that Washington law governing contribution and in*812demnification should apply. I, therefore, would reverse the district court on this point.
II.
After holding that Idaho law governs the issue of contribution and indemnification, the majority next holds that Idaho law also governs the right of reimbursement of the Department of Labor — the agency paying out worker’s compensation benefits to decedent’s beneficiaries. This result is only possible by pretending that Idaho worker’s compensation benefits have been paid out. Only then does it make sense to apply Idaho’s law governing contribution in worker’s compensation related cases. As the facts reveal, however, this is not the case.
Section 185 of the Restatement is right on point as to this issue, and completely contradicts the majority’s holding. It states:
The local law of the state under whose workmen’s compensation statute an employee has received an award for an injury determines what interest the person who paid the award has in any recovery for tort or wrongful death that the employee may obtain against a third person on account of the same injury.
This conclusion is sound. Unlike the first issue, which involved a conflict of laws involving competing legitimate state interests, only Washington has an interest in having its law apply on this point. Idaho, the forum state, does not have such an interest in this case, for Idaho worker’s compensation benefits have not been paid. Only the state that has paid worker’s compensation benefits has a legitimate interest in having its laws regarding reimbursement in worker’s compensation cases apply; I can think of no sound reason why Idaho, as the forum state, would want its reimbursement scheme to apply where worker’s compensation benefits have not been paid under Idaho law. I would accordingly reverse the district court on this point, and hold that Washington law governs the Department of Labor’s rights of reimbursement.
APPENDIX
III
THE STATE OF IDAHO’S APPEAL
A.
The State of Idaho has filed an appeal from the trial court’s failure to grant its motion for partial summary judgment. The first issue raised by the State of Idaho is whether or not both Mrs. Barringer and her minor son have separate wrongful death claims for which each is entitled to a separate recovery against the State of Idaho. The issue, as presented by the State of Idaho, focuses around I.C. § 6-926’s “per person” limitation, raising the question of whether the word “person” refers to the injured person or the person or persons filing claims against the state. We need not decide that issue, however, for it is clear that there is only one person — Mrs. Barringer — who can file a claim against the State of Idaho in this case.
Wrongful death statutes, such as the one under which Mrs. Barringer and her son are suing, create a cause of action not recognized at common law. Everett v. Trunnell, 105 Idaho 787, 789, 673 P.2d 387, 389 (1983). Therefore, “the right of a person to recover for the wrongful death of another is statutory, and a person seeking to recover must qualify under the statute.” Id. In the recent case of Schiess v. Bates, 107 Idaho 794, 797, 693 P.2d 440, 443 (1984), we made it clear that for purposes of determining who can sue under Idaho’s wrongful death statute, that determination is made at the date of death. See also Frisbie v. Sunshine Mining Co., 93 Idaho 169, 457 P.2d 408 (1969). Thus, the statute in force at the date of Mr. Barringer’s death is the statute under which Mrs. Bar-ringer and her son must qualify to have valid claims. That statute, which has since been amended,3 read as follows:
*813“5-311. Action for wrongful death.— When the death of a person, not being a person provided for in section 5-310, Idaho Code, is caused by the wrongful act or neglect of another, his heirs or personal representatives may maintain an action for damages against the person causing the death; or if such person be employed by another person who is responsible for his conduct, then also against such other person. In every action under this and the preceding section, such damages may be given as under all the circumstances of the case may be just.”
In Schiess v. Bates, supra, we interpreted “heirs” under the “old” § 5-311 (which is the applicable statute for the Barringers), as being those people who are entitled to inherit the property of the decedent, according to the laws of intestate succession in effect as of the date of death. Schiess v. Bates, 107 Idaho at 796, 693 P.2d at 442; Everett v. Trunnell, 105 Idaho at 789, 673 P.2d at 389.
The laws of intestate succession in effect as of the date of Mr. Barringer’s death are found at I.C. §§ 15-2-102 and -103. They provide that a surviving spouse receive all of the community property and the first $50,000, and one-half of the remaining balance of the decedent’s separate property. Surviving children only become “heirs” of the decedent if the decedent leaves separate property with a value in excess of $50,000.
There is no allegation in the Barringers’ complaint that Mr. Barringer left separate property in the amount of $50,000 or more; therefore, William Barringer, Jr., is not an heir for purposes of the applicable I.C. § 5-311 and does not qualify as a plaintiff under that statute. Accordingly, we hold that in this case there is but one valid wrongful death claim against the state, that of Mrs. Barringer, which I.C. § 6-926 limits to $100,000.
B.
The second issue raised by the state’s appeal is whether or not the plaintiff is precluded by I.C. § 6-926 from claiming and proving more than $100,000 damages against the State of Idaho in this case.
This second issue is resolved by the express language of I.C. § 6-926, in effect on January 23, 1978, the time of this accident, which states in part:
“If any judgment or claim against a governmental entity or its employee under this act exceeds the one hundred thousand dollars ($100,000) per person limited to three hundred thousand dollars ($300,000) in any one (1) accident where two (2) or more persons have claims or judgments on account of personal injury or death, the court shall reduce the amount to the minimum requirement unless the governmental entity has provided liability coverage in excess of the minimum requirement. In this event, the court shall reduce the amount of the claim or judgment to a sum equal to the applicable limits provided in the insurance policy or provided under the comprehensive liability plan.” (Emphasis supplied.)
The express language of the statute requires the court to reduce the amount of both any “claim” or any “judgment’ to the amount of the minimum requirement, i.e., $100,000. Accordingly, if the state is the only party against whom damages are asserted by the plaintiff, as in this case, then the court must reduce the plaintiff’s “claim” which is submitted to the jury to the sum of $100,000. That limitation would not apply, however, to a plaintiff’s claim against any other non-governmental defendant who, as an additional party defendant in such an action, would be jointly liable for the same damages asserted against the State of Idaho. Thus, in a case such as Leliefeld v. Johnson, 104 Idaho 357, 659 P.2d 111 (1983), where there were other defendants besides the State of Idaho, the plaintiff was entitled to allege and prove damages in excess of the $100,000 limitation applicable to the defendant State of Idaho because of the presence of other *814defendants not subject to that limitation. However, under the express wording of I.C. § 6-926, in effect at the time of this accident, both the “claim” and the “judgment” against the State of Idaho must be reduced by the court to the minimum requirement of I.C. § 6-926.
The order of the district court, to the extent that it is inconsistent with this opinion, is reversed and the cause remanded for further proceedings consistent with this Court’s opinion.
Costs to appellant State of Idaho. No attorney fees allowed.
DONALDSON, C.J., and SHEPARD and HUNTLEY, JJ., concur.

. Unknown to me is how and when an agreement was made to release today’s opinion for the Court as a Per Curiam. Over the years it has been an implicit rule that where there is a dissent, the opinion’s author is disclosed. Today there are two dissents.


 Shortly after this cause of action was filed the plaintiffs moved to Idaho.


. The majority today says that Runcorn “disposed" of the conflict of laws issue and is controlling in this case. Ante 111 Idaho p. 797, 727 P.2d p. 1225. In light of the attention the Court paid to this issue in Runcorn — devoting one whole paragraph to the matter — such a statement may be an understatement.


. Stack Steel denied in its answer that it committed any negligence relating to decedent’s accident in the State of Idaho.


. Illinois and New York are the only states that allow full contribution. Doyle v. Rhodes, 101 Ill.2d 1, 77 Ill.Dec. 759, 461 N.E.2d 382 (1984); Dole v. Dow Chemical Co., 30 N.Y.2d 143, 282 N.E.2d 288 (1972). Besides Idaho, there are only three other states that allow limited contribution: California, Rodgers v. W.C.A.B., 204 Cal.Rptr. 403, 682 P.2d 1068 (1984); Minnesota, Lambertson v. Cincinnati Corp., 312 Minn. 114, 257 N.W.2d 679 (1977); and North Carolina, Essick v. City of Lexington, 233 N.C. 600, 65 S.E.2d 220 (1951), overruled on other grounds; Floyd v. Nash, 268 N.C. 547, 151 S.E.2d 1 (1966).


. Subsequent to Elston, supra, the Pennsylvania legislature eliminated any allowance for limited contribution. PA.STAT.ANN. tit. 77) 481(b) (Supp.1981).


. As mentioned above, see note 1, supra, my research has uncovered only two states — New York and Illinois — in which full contribution is allowed in a workers’ compensation context. In all other states, contribution is either denied *811entirely (the majority of states) or allowed in a limited format in workers’ compensation cases.


. See 1984 Idaho Sess.Laws, ch. 158, § 3, p. 385, which defines more broadly "heirs" for pur*813poses of qualifying as a plaintiff under the statute.